DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 and 14 beyond 112 Rejections.
The pending claims are 1, 14 – 17, and 21 [Page 11 lines 1 – 6].

Applicant provides their summary of the Interview conducted on December 3rd, 2020 [Section I: Page 14 lines 7 – 13].
Applicant amended the Claims to Overcome Examiner’s 112(b) Rejections [Section II: Page 15 lines 14 – 18].

Applicant’s arguments, see Page 12 lines 1 – 13, filed December 30th, 2020, with respect to claim 1 have been fully considered and are persuasive.  The 103 Rejection of claim 1 has been withdrawn. 
	First, Applicant recites the references against the claims [Page 12 line 1 – 5].
	Second, the Applicant recites features of amended claim 1 (included in claim 14) alleging the claim are allowable [Page 12 lines 6 – 13].
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Election/Restrictions
Applicant’s election without traverse of Invention V in the reply filed on March 2nd, 2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 2 – 10, 12 – 13, 18 – 20, and 22 – 28 directed to Inventions I – IV and VI – X non-elected without traverse.  Accordingly, claims 2 – 10, 12 – 13, 18 – 20, and 22 – 28 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26th, 2020 was filed before the mailing date of the Final Rejection (mailed November 5th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on May 1st, 2018 and March 5th, 2020 were filed after the mailing date of the First Action on the Merits (mailed May 15th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The use of the terms “Nvidia Grid” and “Nvidia SHIELD Tablet”, which are trade names or marks used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1, 14 – 17, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a 2 pass encoding process to first partition color maps / color data in a buffer into tiles / partitions and then to perform a fixed length encoding.  The prior art does not fairly render obvious the two pass encoding claimed for the connected color buffer data in the context of the rest of the claim or using fixed length encoding for blocks / tile partitions of color data claimed in a two pass encoding algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brockman, et al (US PG PUB 2017/0078721 A1 referred to as “Brock” throughout) teaches re-encoding during the rendering process in Figures 2 – 4.  Hulse, et al. (US PG PUB 2011/0179106 A1 referred to as “Hulse” throughout) teaches in Figure 2 and Paragraph 40 using frame rate for client / assignment of client for rendering video / images.  Thomas, et al. (US PG PUB 2018/0295400 A1 referred to as “Thomas” throughout) teaches in Paragraphs 91 – 103 fame rates as a consideration in scheduling clients for rendering and in Figures 8 – 9 the use of 2x2 tiles.  Stoyles, et al. (US PG PUB 2018/0336714 A1 referred to as “Stoyles” throughout) teaches in Figure 5C and Paragraph 86 feature of claim 1 in a different application.  Lyons, et al (US PG PUB 2013/0093779 A1 referred to as “Lyons” throughout) in Figure 6 teaches load balancing feature for GPUs.  Bergman, et al. (US PG PUB 2006/0028686 A1 referred to as “Bergman” throughout) in Figure 3 and Guo, et al. (US PG PUB 2011/0194727 A1 referred to as “Guo” throughout) teaches in Figures 1A a rendering system that processes bit maps.
Pertinent art that may raise ODP Issues based on amendments made: Diercks, et al. (US Patent #8,749,561 B1 referred to as “Diercks” throughout)
Pertinent art that does NOT overcome the Applicant’s Filing date include: Madajczak, et al. (US PG PUB 2019/0141339 A1 referred to as “Mad” throughout)
References previously cited against the claims include: Cook (US PG PUB 2014/0292803 A1 referred to as “Cook” throughout); Main, et al. (US Patent #9,704,270 B1 referred to as “Main” throughout); and Schmalstieg, et al. (US Patent #10,403,032 B2 referred to as “Schmalstieg” throughout).
References cited in AFCP2.0 Updated Search and Interference Search: Kirani, et al. (US PG PUB 2002/0032027 A1 referred to as “Kirani” throughout) in at least Paragraph 170 which teaches a multi pass encoding algorithm but lacks the fixed length requirement for encoding data for bit-planes of data but not the connectivity claimed.  Chou, et al. (US Patent #10,694,210 B2 referred to as “Chou” throughout) teaches in claim 18 encoding of point cloud data into partitions, but not the color bitmap data claimed or the fixed length encoding requirement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487